Citation Nr: 0606605	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for chronic lumbosacral strain, for the period from 
August 31, 2001 to August 4, 2003.

2.  Entitlement to a disability rating in excess of 40 
percent for chronic lumbosacral strain, for the period 
beginning August 5, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein
INTRODUCTION

The veteran had active military service from June 1965 to 
January 1968

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of March 2002 and June 2004 rating 
decisions.  The veteran filed a notice of disagreement (NOD) 
in March 2003, and the RO issued a statement of the case 
(SOC) in April 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2004.

In the March 2002 rating decision, the RO continued the 20 
percent rating for chronic lumbosacral strain, effective July 
1, 1999.  In the June 2004 rating decision, the RO increased 
the rating to 40 percent for chronic lumbosacral strain, 
effective August 5, 2003, the date of the VA examination 
showing an increase in severity.  

The veteran was scheduled for a hearing before RO personnel 
in July 2004.  However, in July 2004, the veteran, through 
his representative, cancelled the hearing and requested that 
the appeal be forwarded to the Board and waived the 60 day 
response period.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran, 
when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for higher ratings for lumbosacral strain is 
warranted, even though such action will, regrettably, further 
delay an appellate decision on the claims on appeal.

The veteran is currently service-connected for a low back 
disability that has, historically, been rated under the 
criteria for evaluating lumbosacral strain.  However, the 
record reflects recent findings of degenerative joint disease 
and discogenic disease.  Furthermore, the Board notes that VA 
recently revised the rating schedule for evaluation of that 
portion of the musculoskeletal system that addresses 
disabilities of the spine, effective September 26, 2003.   
See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  When 
the legal authority governing entitlement to any benefit 
sought on appeal is revised during the pendency of the 
appeal, the general rule is that the revised version applies 
as of the effective date of the change.  See Wanner  v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).   

A review of the evidence reveals that the veteran last 
underwent examination of his low back disability in August 
2003, which was a month prior to the changes in the rating 
criteria for evaluating general spine disabilities (effective 
September 26, 2003).    In this respect, the Board finds that 
the examination does not contain sufficient findings to 
evaluate the current severity of his low back disability as 
it did not consider the new criteria for evaluating spine 
disorders, address the additional findings of degenerative 
joint disease or discogenic disease, include an x-ray 
examination, and/or reflect adequate consideration of 
functional loss due to pain or other factors.  And, when 
evaluating joints on the  basis of limited motion, VA must 
consider whether the joint in question exhibits weakened 
movement, excess fatigability, incoordination, or other 
functional loss, and whether pain limits functional ability 
during flare-ups or when the joint  is used repeatedly over a 
period of time.  See DeLuca v.  Brown, 8 Vet. App. 202, 205-
207 (1995); 38 C.F.R. §§ 4.40, 4.45 (2005).  These 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors, to include with 
repeated use and during flare-ups.  See DeLuca, 8 Vet. App at 
205-207. 

The Board further notes that while the veteran's low back 
disability historically has been evaluated under the specific 
rating criteria for lumbosacral strain, the current record 
indicates that the veteran's service-connected disability may 
be more appropriately evaluated under alternative diagnostic 
codes for rating the spine.  Moreover, as adjudication of the 
claim must involve consideration of both the former and 
revised applicable, with due consideration given to the 
effective date of the change in criteria, the RO should 
arrange for another examination of the veteran to obtain 
findings responsive to both the former and revised criteria 
taking into consideration the veteran's recent VA outpatient 
records in December 2003 finding that the veteran has 
degenerative joint disease and discogenic disease.

Accordingly, the RO should arrange for the veteran to undergo 
appropriate orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records. The claims file currently 
includes outpatient treatment records from the Philadelphia 
VA medical center (MC), dated from June 2001 to December 
2003.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Philadelphia 
VAMC since December 2003, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2005) as regards requesting records 
from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b) (West 2002).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should obtain from the 
Philadelphia VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected low back disability, since 
December 2003 to the present. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record. The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, at an 
appropriate VA medical facility.  The RO 
should arrange for the veteran to undergo 
orthopedic examination of his low back, 
by a physician, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies, including X-rays, 
should be accomplished (with all findings 
made available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should identify all 
disabilities related to the veteran's 
service connected low back disability.  
The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's lumbosacral strain.  If pain on 
motion is observed, he should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis. 

The physician should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has  
been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on  
appeal with consideration of all 
pertinent evidence and legal authority to 
include all applicable diagnostic codes.  
In adjudicating the claim on appeal, the 
RO  should document its specific 
consideration of the former and revised 
applicable criteria for rating diseases 
and injuries of the spine, as 
appropriate.  If the veteran fails to 
report  for the scheduled orthopedic 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate. 

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all current 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate  
consideration. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


